Citation Nr: 0215335	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter arises from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for PTSD without first determining whether 
new and material evidence had been submitted to reopen a 
previously denied claim.  The veteran filed a timely appeal, 
and the case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  

The Board is currently undertaking additional development 
with respect to the issue of entitlement to service 
connection for PTSD, pursuant to the authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the development is completed, 
the Board will provide notice of development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903)).  After giving 
the required notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing that 
issue.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue of whether new and 
material evidence has been submitted to reopen a previously 
denied claim for service connection for PTSD.  

2.  An April 1997 rating decision by the RO denied service 
connection for PTSD.  


3.  The evidence submitted since the RO's April 1997 decision 
is neither cumulative nor duplicative of evidence previously 
submitted, and bears directly or substantially on the issue 
under consideration.  Moreover, the evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The April 1997 rating decision by the RO, denying his 
claim for service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

2.  The evidence received since the RO's April 1997 rating 
decision is new and material, and the veteran's claim for 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presently maintains that he has incurred PTSD as 
a result of traumatic experiences he encountered while 
serving in the military during the Vietnam War.  In that 
regard, he maintains that he has submitted new and material 
evidence to reopen a previously denied claim for service 
connection for PTSD, and that service connection for such 
disability is warranted on the basis of the newly submitted 
evidence.  

The veteran's initial claim for service connection for PTSD 
was denied by an April 1997 rating decision by the RO.  The 
veteran submitted a timely notice of disagreement (NOD), and 
a statement of the case (SOC) was issued in August 1997.  The 
veteran did not submit an appeal regarding the April 1997 
rating decision, however, and that decision subsequently 
became final.  As such, his claim for service connection for 
PTSD may only be reopened if new and material evidence is 
submitted.  See generally 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  

In February 2000, the veteran submitted a new claim for 
service connection for PTSD.  By a rating decision dated in 
April 2000, the RO denied the veteran's claim on the merits 
as being "not well grounded" under the laws then extant.  
The veteran submitted a timely NOD, and in September 2001, an 
SOC was provided which likewise addressed the issue of 
entitlement to service connection for PTSD on the merits, 
rather than on the basis of whether new and material evidence 
had been submitted to reopen the previously denied claim.  
The Board finds that notwithstanding the recent adjudication 
of the veteran's claim on the merits, a new and material 
analysis is necessary because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Further, in Ashford v. Brown, 10 
Vet. App. 120 (1997), the United States Court of Appeals for 
Veterans Claims (Court) held that, "[n]otwithstanding the 
nomenclature and varied etiology attributed to his 
disability, [the veteran's] 'lung condition,' by any name, 
remains the same."  Ashford v. Brown, 10 Vet. App. at 123; 
see also Shroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  
Here, the veteran still maintains that he incurred PTSD as a 
result of traumatic experiences encountered in Vietnam, and 
those alleged experiences are consistent with those he 
alleged in his initial claim for service connection for PTSD.  
Accordingly, his claim "remains the same."  

In any event, in deciding claims to reopen filed prior to 
August 29, 2001, it must be determined whether the claimant 
has presented "new and material" evidence under the 
provisions of 38 C.F.R. § 3.156(a) to reopen the prior claim.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc); see 
also 38 U.S.C.A. § 5108 (West 1991); Hodge v. West, 155 F.3d. 
1356, 1369-70 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decision makers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself, or in 
connection with evidence previously submitted, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  On November 9, 2000, however, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (now codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107).  In substance, the VCAA eliminates 
the concept of a "well-grounded claim," and provides that 
the VA shall make all reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for benefits under the laws administered by the VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist, and with notice given to 
the veteran regarding the applicable law and the types of 
evidence the VA will attempt to obtain and what the veteran 
is responsible for obtaining.  The provisions of the VCAA 
generally apply to all claims for VA benefits, but with 
respect to claims involving whether new and material evidence 
has been submitted to reopen previously denied claims for 
service connection, the veteran must still submit new and 
material evidence to reopen the previously denied claims.  

Under the VCAA, however, the VA does have a duty to notify 
the veteran of what types of evidence constitute new and 
material evidence, and what sort of evidence is necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Further, in such cases, the VA has a 
duty to assist a claimant in obtaining evidence he or she has 
identified as relevant to the claim to reopen or that would 
otherwise substantiate his or her claims for VA benefits.  
See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001).  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  Further, in such cases, the VA has a duty to assist 
a claimant in obtaining evidence he or she has identified as 
relevant to the claim to reopen, or that would otherwise 
substantiate his or her claims for VA benefits.  See 
38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001).  

As noted, while the VCAA eliminated the concept of a "well-
grounded claim," it did not eliminate the requirement for a 
claimant to submit new and material evidence in order for a 
previously denied claim to be reopened.  Accordingly, if new 
and material evidence has been found to have been submitted, 
the claim is reopened, and adjudicated on the merits, taking 
into account the VA's redefined obligations with respect to 
the duty to assist the veteran in developing evidence.  VA 
must ensure that all other due process requirements have been 
met.  

Pursuant to the recent regulatory amendments, which are 
effective for claims filed on or after August 29, 2001, the 
term "new" is separately defined as that which has not been 
previously submitted, and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the new standard as set forth by the regulatory 
amendment, the question at issue becomes "whether the 
evidence raises a reasonable possibility of substantiating 
the claim."  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  The 
duty to notify has remained in effect, and pursuant to a VBA 
Fast Letter, No. 01-13 (Fed. 5, 2001), there is a duty to 
obtain evidence from any new source identified by the 
claimant.  Again, the Board emphasizes that the regulatory 
amendment is effective prospectively for claims filed on or 
after August 29, 2001.  The veteran's current appeal will 
therefore be decided under the former version.  

In any event, the Board observes that the basic elements 
required for establishing service connection in a case, such 
as the one under consideration, have remained unchanged.  
Service connection means that the facts shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service, or if pre-existing such service, 
was aggravated during such service.  See generally 
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  Further, service connection may also be granted for 
any disease or disorder diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2001).  In addition, while a showing of 
a "well-grounded claim" is no longer a valid basis for 
establishing service connection, see VCAA, supra, the basic 
elements for establishing service connection, irrespective of 
the "well-grounded" doctrine, have remained unchanged.  In 
order for a grant of service connection to be warranted, 
there must be medical evidence of a present disability, 
evidence of an injury or disease in service, and competent 
medical evidence of a nexus or link between the currently 
diagnosed disorder and the veteran's active service.  

The evidence considered by the RO in reaching its April 1997 
decision consisted of the veteran's service medical records, 
his service personnel records, reports of two VA rating 
examinations dated in August 1994 and March 1997, and 
multiple personal statements made by the veteran in support 
of his claim.  The veteran's service medical records did not 
disclose any treatment for a psychiatric disorder, and his 
service personnel records disclosed that he earned a military 
occupational specialty (MOS) of personnel specialist.  The 
personnel records further indicate that the veteran served as 
an ammunition storage helper and specialist with the 611th 
Ordinance Company in Vietnam from October 1967 to March 1968.  
The veteran's decorations included the National Defense 
Service Medal, the Vietnam Campaign Medal, and the Vietnam 
Service Medal.  Of some note, a treatment record from a 
mental hygiene clinic dated in December 1966 shows that the 
veteran had been seen for a variety of physical complaints 
but that no pathology was found.  He was noted to have a 
"motivational problem" and was generally unhappy about 
having been drafted into the Army.  

The report of the August 1994 general medical VA rating 
examination does not reflect any complaints or diagnoses 
related to psychological disorders.  The veteran had 
previously submitted a letter dated in September 1975 to the 
VA requesting a waiver of repayment of unused VA tuition 
funds, because he claimed to have experienced what he 
characterized as a "nervous breakdown."  No further 
information pertaining to the alleged nervous breakdown was 
provided.  

Following receipt of the veteran's initial claim for service 
connection for PTSD in November 1996, he was sent a letter 
dated in February 1997 informing him of the evidence needed 
to substantiate a claim for service connection for PTSD.  In 
connection with that claim, the veteran underwent a VA rating 
examination in March 1997, and reported that he had served in 
the 611th Ordnance Company of the 191st Ordnance Battalion 
stationed at Cam Ranh Bay for his 12 months in Vietnam.  
According to the veteran, he primarily served as radio 
operator and company clerk.  He offered that he would 
occasionally drive a truck with other soldiers to a nearby 
village to visit local women.  He stated that his 
responsibilities included storing ordnance including land 
mines, and to provide communications links between various 
units via radio.  The veteran indicated that he was not 
involved in combat operations, but that his encampment was 
placed on alert status on several occasions.  According to 
the veteran at that time, he recalled one attack when some 27 
rounds of rocket fire hit the base camp.  During the alleged 
attack, the veteran claimed that he was assigned to guard the 
ammunition depot and the adjacent beach area to prevent 
infiltration by sappers.  In addition, he offered that as 
company clerk, he had to complete forms that included 
comments unfavorable to his company commander for his failure 
to provide ammunition to the troops during one alert.  The 
veteran stated that the commander was reprimanded for his 
failure to provide ammunition because he was drunk, and that 
such was very painful for the veteran.  The examiner noted 
that the veteran had been hospitalized at the local VA 
medical center (VAMC) on two occasions previously for 
polysubstance abuse in the 1970s.  Following clinical 
evaluation, the examiner concluded with Axis I diagnoses of 
dysthymia, generalized anxiety disorder, continuous alcohol 
dependency, and polysubstance abuse in remission.  With 
respect to PTSD, the examiner stated that based on his review 
of the veteran's claims file and his examination of the 
veteran, the criteria for a PTSD diagnosis were not met.  The 
veteran did not describe any life-threatening stressors, and 
he was not having any recurring or intrusive thoughts that 
were disturbing his interpersonal relationships.  While the 
veteran was noted to experience some difficulty with 
headaches and insomnia, such symptoms were considered to have 
been due to anxiety and disabling chronic obstructive 
pulmonary disease (COPD).  

With his NOD of July 1997, the veteran indicated that he had 
been subjected to mortar and rocket attacks while stationed 
at Cam Ranh Bay.  In support of that assertion, he submitted 
a form entitled "Chronology of VC/NVA Attacks on the Ten 
Primary USAF Operating Bases in RVN, 1961-1973."  Such 
document contains listings of the number and dates of attacks 
during the above-noted period, and lists the numbers of U.S. 
personnel killed and wounded in those attacks.  The record 
submitted shows that Cam Ranh Bay received some 27 incoming 
enemy rounds of some sort in March 1968, which did not result 
in any killed or wounded U.S. personnel.  

In his statement of July 1997, the veteran indicated that he 
was drafted and sent to Vietnam despite his personal values 
regarding killing and war generally.  He stated that he was 
frightened upon his arrival at Cam Ranh Bay, and that he was 
not advised of his unit of assignment until he arrived at the 
116th Ordnance Company.  He asserted that on one occasion he 
was placed on alert, but that his company commander would not 
allow ammunition to be distributed for fear that the 
personnel would shoot each other.  In addition, he listed the 
following among his purported stressors: there was an old 
dead body lying outside a nearby village; a small blonde girl 
was being harassed and abused by other children; he witnessed 
an honor guard for two ordnance disposal personnel whom he 
claimed to know, and who were claimed to have been killed in 
a mine explosion; being taken under fire between villages; 
and having been sent a "Dear John" letter from his pregnant 
wife or girlfriend.  

In February 2000, the veteran attempted to reopen the 
previously denied claim for service connection for PTSD.  
Evidence received since the April 1997 final decision 
consists of reports of a VA general medical examination 
conducted to determine housebound status or permanent need 
for regular aid and attendance, dated in November 1999; 
private clinical treatment records dating from November 1999 
to January 2000; and personal statements made by the veteran 
in support of his claim, which generally reiterate his 
stressor statements noted above.  The November 1999 VA 
general medical examination report fails to contain any 
mention relating to complaints or diagnoses of a psychiatric 
disorder, other than noting alcohol dependency.  

The private clinical treatment records disclose that the 
veteran was seen for depression, and anxiety, and he reported 
experiencing recurrent thoughts about Vietnam.  In December 
1999, he was diagnosed with Axis I PTSD and recurrent major 
depression.  The veteran reported to his treating physician 
that he participated in the Tet Offensive of 1968, and that 
while he had not been in "a lot of combat," he had been in 
"some."  At that time, the veteran claimed that he was 
unsure if "he even killed anyone," and that "being there 
was real hard-he didn't believe in hurting other people, but 
got sucked into comrades' ways of life including sex, drugs, 
and alcohol."  The veteran claimed to be seeking "a little 
relief from stress or PTSD."  The veteran claimed to be 
undergoing treatment at the local Vet Center for what he 
characterized as Vietnam-related PTSD.  

The Board has evaluated the foregoing, and concludes that the 
veteran has presented what is arguably new and material 
evidence to reopen the previously denied claim for service 
connection for PTSD.  When his claim was first considered in 
April 1997, he was not diagnosed with any psychiatric 
disorder which could be linked to his active service.  No 
such opinion was then of record.  The newly submitted 
evidence, however, shows a diagnosis of PTSD which the 
examiner linked to the veteran's active service.  Without 
addressing the credibility or validity of such diagnosis or 
opinion, the Board finds that such evidence is clearly not 
cumulative or duplicative of evidence previously submitted 
and considered, and was not of record at the time of the 
April 1997 final decision.  Moreover, the Board finds that 
such evidence is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  The Board finds, therefore, that such 
evidence is sufficient to reopen the previously denied claim 
for service connection, and to that limited extent, the 
veteran's appeal is granted.  

In reaching the above determination, the Board recognizes 
that the veteran was not provided proper notice of what sort 
of evidence was needed to reopen a previously denied claim, 
and that the enhanced notice requirements as set forth in the 
VCAA were not complied with.  See Quartuccio, supra.  Via 
correspondence dated March 27, 2001, the veteran was provided 
with the required notice as to how to properly complete a 
claim for service connection.  In that letter, the veteran 
was advised of the applicable statutes and regulations 
governing claims for service connection, was advised of 
action he was required to take and of what evidence he should 
provide, and was also informed of what sort of evidence the 
VA would attempt to develop.  Such notice was sufficient for 
purposes of providing the veteran with the necessary 
information for completing a proper claim for service 
connection, but not for purposes of informing him of what 
sort of evidence was necessary to reopen a previously denied 
claim.  Notwithstanding the RO's failure to properly comply 
with the VCAA's notice requirement, in light of the Board's 
determination that the veteran has submitted new and material 
evidence to reopen the previously denied claim, any such 
failure to provide proper notice constitutes harmless 
procedural error.  Here, the benefit affected by the notice 
requirement has been granted in that the veteran's claim for 
service connection has been reopened.  Accordingly, the 
veteran's claim can now be considered on a direct basis.  

While the Board has determined that the veteran has submitted 
new and material evidence to reopen his claim for service 
connection for PTSD, such evidence is insufficient to warrant 
a grant of service connection for that disability.  In his 
statements concerning his purported stressors, the veteran 
failed to disclose any sort of life-threatening experienced 
in Vietnam, and the VA rating examiner who evaluated him for 
PTSD in March 1997 concluded that such account of his alleged 
stressors did not form a proper basis for a diagnosis of 
PTSD.  While the veteran claimed to his treating private 
physician in December 1999 that he had been involved in 
"some combat," he did not indicate what sort of combat he 
had experienced.  Further, the Board finds that the diagnosis 
of PTSD offered by the treating private physician is not 
supported by a proper rationale or factual information 
sufficient to warrant a grant of service connection for PTSD 
at this time.  Accordingly, the Board finds that additional 
development of this case is required in order to properly 
adjudicate the veteran's claim for service connection for 
PTSD.  Therefore, to the limited extent that the veteran's 
claim for service connection for PTSD is reopened, the appeal 
is granted.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD has been 
reopened.  To that extent only, the appeal is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

